           Case 1:16-cr-00387-JMF Document 312 Filed 12/20/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      16-CR-387 (JMF)
                                                                       :
LUIS BLONDET, et al,                                                   :   SCHEDULING ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Trial for all remaining Defendants in this case is scheduled to begin February 25, 2020
at 9:30 a.m.

        It is hereby ORDERED that any proposed voir dire, proposed jury instructions, and
proposed verdict forms, as well as any motions in limine or trial memoranda, shall be filed by
noon on January 27, 2020. Any opposition to a motion in limine or trial memorandum shall be
filed by noon on February 6, 2020.

        In accordance with the Court’s Individual Rules and Practices for Criminal Cases,
available at http://nysd.uscourts.gov/judge/Furman, a party must submit one courtesy hard copies
of these documents to the Court at the time of filing. In addition, the proposed voir dire,
proposed jury instructions, and proposed verdict forms must be e-mailed, in Microsoft Word
format, to Furman_NYSDChambers@nysd.uscourts.gov.

        It is further ORDERED that the parties appear for a final pretrial conference on February
13, 2020, at 10:00 a.m. in Courtroom 506 of the Thurgood Marshall Courthouse, 40 Centre
Street, New York, New York 10007. The final pretrial conference must be attended by the
attorney who will serve as principal trial counsel.

        The parties must familiarize themselves with the Court’s Individual Rules and Practices
for Trials, available at http://nysd.uscourts.gov/judge/Furman.

        SO ORDERED.

Dated: December 20, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
